                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                   UNITED STATES DISTRICT COURT                                            October 26, 2018
                                    SOUTHERN DISTRICT OF TEXAS                                            David J. Bradley, Clerk
                                        MCALLEN DIVISION

LUIS CARLO TURRUBIARTES                     §
                                            §
VS.                                         §                    CIVIL ACTION NO. 7:18-CV-227
                                            §
LORIE DAVIS, Director, Texas Department of §
Criminal Justice, Correctional Institutions §
Division.                                   §

               ORDER ADOPTING REPORT AND RECOMMENDATION

         Pending before the Court is Petitioner’s petition for a writ of habeas corpus pursuant to

28 U.S.C § 2254, which petition had been referred to the Magistrate Court for a report and

recommendation.          On September 11, 2018, the Magistrate Court issued the Report and

Recommendation, recommending that Petitioner’s § 2254 Petition be DISMISSED without

prejudice and that a Certificate of Appealability be DENIED upon the issuance of this Court’s

final order.

         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and

Recommendation in its entirety.              Accordingly, Petitioner’s § 2254 Petition is DISMISSED

without prejudice. A Certificate of Appealability is DENIED.

         SO ORDERED this 26th day of October, 2018, at McAllen, Texas.


                                                            ___________________________________
                                                            Randy Crane
                                                            United States District Judge


1
 “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation .’”
Douglas v. United States Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b)
advisory committee’s note (1983)) superceded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in
ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5 (5th Cir. April 2, 2012).
1/1
